Citation Nr: 1516325	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation prior to June 8, 2011, for right temporomandibular disc displacement (TDD) with reduction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1986 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision review officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for TDD with reduction and assigned a noncompensable evaluation effective April 26, 2006.  In a June 2012 DRO decision, the RO granted an increased 10 percent evaluation effective June 8, 2011. 

In an April 2014 decision, the Board denied an initial compensable evaluation prior to June 8, 2011 for right TDD with reduction and a rating in excess of 10 percent thereafter.  The Veteran appealed this decision, and in a November 2014 order, the Court of Appeals for Veterans Claims (Court) remanded only the issue of entitlement to an initial compensable evaluation prior to June 8, 2011 for right TDD back to the Board pursuant to a Joint Motion for Partial Remand (Joint Motion).  

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDING OF FACT

Prior to June 8, 2011, the Veteran's right TDD with reduction has consistently been manifested by popping, jaw pain, and difficulty chewing, so as to result in some functional impairment, but the preponderance of the evidence shows that the condition has not been manifested by symptoms or functional impairment meeting or approximating inter-incisal range of motion limited to 21 to 30 mm.



CONCLUSION OF LAW

Prior to June 8, 2011, the criteria for an initial evaluation of 10 percent, but no higher, for right TDD with reduction are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.59, 4.150, Diagnostic Code 9905 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for right TDD with reduction.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration, so the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claim at issue.  Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009).  A VA examination was conducted in December 2008.  The examiner made all required clinical findings and provided sufficient information, including discussing the severity of the Veteran's right TDD with reduction.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examination is fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Prior to June 8, 2011, the Veteran's right TDD with reduction has been rated as noncompensable under Diagnostic Code 9905.  Under Diagnostic Code 9905, which is used for rating limitation of motion of temporomandibular articulation, a range of lateral excursion of 0 to 4 mm or an inter-incisal range of 31 to 40 mm is rated as 10 percent disabling.  Limitation of the inter-incisal range from 21 to 30 mm warrants a 20 percent evaluation.  Limitation of the inter-incisal range from 11 to 20 mm warrants a 30 percent evaluation.  A maximum 40 percent evaluation is warranted where limited motion of the inter-incisal range is from 0 to 10 mm.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The Veteran underwent a VA examination in December 2008.  The Veteran complained of difficulty with chewing on a frequent basis, as well as pain and popping.  The examiner noted a slight deviation to the left side upon opening and closing of the mouth, full range of motion and no loss of masticatory function.  There was no limitation of inter-incisal range of motion, with inter-incisal motion to at least 48mm and lateral excursion to at least 12mm to either side.  There was no loss of bone in the mandible, maxilla, or hard palate.  The Veteran was diagnosed as having right TMJ disc displacement with reduction.  The examiner noted no significant effects on usual occupation and usual daily activities, and no loss of teeth due to bone loss or speech difficulty.

At his April 2011 DRO hearing, the Veteran stated that it hurt to open his mouth, and any prolonged chewing was getting increasingly more painful.  The Veteran also stated that he had pain on the right side, and popping in his jaw would cause him to develop headaches.  He had difficulty opening his mouth wide open, and avoided chewing on the right side and took smaller bites of food.  He treated his pain with over the counter medications, a wet cloth over his head, and rest.   

It is evident from the December 2008 VA examination results that the Veteran does not meet the schedular criteria for an initial compensable rating for his right TDD with reduction based on limitation of range of motion alone.  The VA examination report indicates that lateral excursion is greater than 4 mm and that the inter-incisal range is greater than 40 mm.  38 C.F.R. § 4.150, Dialogistic Code 9905.

However, the Veteran's lay statements and symptoms noted on the December 2008 VA examination suggest that the Veteran has painful motion of the right side of the jaw, discomfort, and popping.  The Veteran had also indicated during the April 2011 DRO hearing that the popping caused him to develop headaches.  Therefore, given VA's policy to recognize actually painful motion as warranting at least the minimum compensable rating, the Board finds that a rating of 10 percent is warranted for the Veteran's right TDD with reduction, for the period prior to June 8, 2011.  38 C.F.R. § 4.59, DeLuca v. Brown, 8 Vet. App. 202, 204 -06 (1995).  

However, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, the evidence does not show that the Veteran experienced limitation of motion, or the functional impairment equivalent, to 21 to 30 mm, which would be required for the next higher rating of 20 percent.  38 C.F.R. § 4.150 , Diagnostic Code 9905. 

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Veteran's TDD disability is governed by the more limited rating criteria applicable to dental-related claims, and the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his pain, popping, and difficulty chewing.  Higher ratings are available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial 10 percent rating, but no higher, for right TDD with reduction prior to June 8, 2011, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


